Citation Nr: 9900816	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to March 
1975.  He served on inactive duty in the Arkansas Army 
National Guard from September 1984 to September 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The evidence of record does not indicate that the veteran 
was engaged in combat during his period of active duty 
service.

3.  The appellants currently diagnosed PTSD is not 
attributable to military service or to any incident occurring 
therein.  


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303. 
3.304(f) (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In this regard, in July 1998, the Board remanded this case.  
At that time, the Board stated that the RO should request 
from the appellant, through his representative, a 
comprehensive statement containing as much detail as possible 
regarding the stressors to which he alleged he was exposed in 
service.  The appellant was to provide specific details of 
the claimed stressful events during service, such as dates, 
locations, detailed descriptions of events, units involved, 
and number and names of causalities.  The RO was to advise 
the appellant that his information was vitally necessary to 
obtain supportive evidence of the stressful events and that 
he should be as specific as possible because without such 
details, an adequate search for verifying information could 
not be conducted.  The Board further indicated that 
regardless of the response from the appellant, the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, was 
to be contacted in order to provide the appellants service 
personnel records, including information regarding the 
appellants assignments, any participation in combat 
operations, and any awards or decorations together with any 
official travel outside the continental United States.  

In a July 1998 correspondence from the RO to the appellant, 
the RO requested that the appellant provide information in 
connection with his claim for service connection for PTSD.  
At that time, the RO provided a PTSD Questionnaire for the 
appellant to fill out.  In August 1998, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, the appellant indicated that in response to the 
ROs July 1998 letter, he had submitted the only information 
on stressors that he had and that there was no other 
information concerning his stressors.  In addition, in August 
1998, the RO requested that the NPRC furnish the appellants 
personnel records, including assignment information, combat 
operations, award and/or decorations, and whether the 
appellant traveled outside of the United States.  In 
September 1998, the RO received the appellants personnel 
records.  The Board notes that the records do not document 
the receipt of any medals, badges, or citations which would 
denote participation in combat.  Moreover, the records are 
negative for any evidence that the appellant participated in 
combat or served outside of the United States.  Therefore, in 
light of the above, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to this claim has been met.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  With regard to service connection for post- traumatic 
stress disorder, there must be: (1) medical evidence 
establishing a clear diagnosis of the disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); See also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran received an 
award of the Purple Heart, Combat Infantryman Badge, or other 
similar combat citation, will be accepted as conclusive 
evidence of the claimed in-service stressor, absent evidence 
to the contrary.  See Cohen, supra, (quoting 38 C.F.R. § 
3.304 (f)); see also VA ADJUDICATION PROCEDURE MANUAL M-21-1, 
Part VI, 7.46 (Oct. 11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veterans statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veterans lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veterans 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Veterans Appeals (Court) held that 
the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence.  West, Zarycki, and Doran cited a 
provision of the VA MANUAL 21-1 which has now been revised as 
to Evidence of Stressors in Service to read, in part,... 
[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources.  
Since the October 1995 revision of the VA MANUAL 21-1, the 
Court has held that the requirements in 38 C.F.R. § 3.304(f) 
for credible supporting evidence means that the 
appellants testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor.  See 
Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Associations DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

The record before the Board demonstrates that the appellant 
has clearly been diagnosed as having post-traumatic stress 
disorder by a discharge summary from the Little Rock VAMC, 
which indicates that the appellant was hospitalized from 
March 19 to March 29, 1996 for PTSD, a discharge summary from 
the Little Rock VAMC, which shows that the appellant was 
hospitalized for PTSD from May to July 1996, a Certificate of 
Completion, dated in July 1996, which reflects that at that 
time, the appellant completed a PTSD treatment program at the 
Little Rock VAMC, a discharge summary from the VAMC in 
Shreveport, Louisiana, which indicates that the appellant was 
hospitalized from November to December 1996 for PTSD, the 
outpatient treatment reports from the Little Rock VAMC, from 
January to October 1997, which show intermittent treatment 
for PTSD, a VA examination report, dated in March 1997, which 
reflects that the examiner diagnosed the appellant with 
chronic PTSD, and a statement from Dr. D.C.K., a VA staff 
psychiatrist at the Little Rock VAMC, dated in May 1997, 
which indicates that Dr. K. diagnosed the appellant with 
PTSD.  In addition, in regards to the appellants stressors, 
the appellant reports that during service, he had to stand 
guard at the Berlin Wall.  He further indicates that while he 
was in the military, he was on a ship going into combat 
and that he had to fire rounds at that time.  The appellant 
also states that he was sent to Cuba.  Moreover, according to 
the appellant, in 1984, while he was in the National Guard, 
he suffered injuries after witnessing an explosion.  
According to the appellant, in light of the above 
experiences, he developed PTSD.  The appellant states that at 
present, he has intrusive thoughts and nightmares due to his 
combat experiences.  He indicates that he suffers from panic 
attacks and has an exaggerated startle response.

However, [j]ust because a physician or other health 
professional accepted the appellants description of 
[his]experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellants uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Furthermore, there is no documentation of records confirming 
that the appellant engaged in combat with the enemy or in 
combat situations.  As shown by the appellants DD Form 214, 
Report of Separation From Active Duty, the appellant served 
on active duty from March 1972 to March 1975.  The report 
reflects that the appellants Military Occupational Specialty 
(MOS) was as a rifleman and that he had received the National 
Defense Service Medal and a Marksman Shooting Medal.  In 
addition, according to the report, the appellant did not have 
any foreign and/or sea service during his period of active 
duty.  Moreover, as previously stated, the appellants 
personnel records do not document the receipt of any medals, 
badges, or citations which would denote participation in 
combat.  Furthermore, the records are negative for any 
evidence that the appellant participated in combat or served 
outside of the United States.  Therefore, in light of the 
above, the appellant received no combat citations or other 
awards which could be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressors.  38 C.F.R. § 3.340(f).  Nor is there any 
evidence of any wounds associated with combat.  

In this case, the medical evidence shows that VA and other 
examiners have given the appellant a diagnosis of PTSD for 
his current symptomatology.  The record supports that the 
appellant currently has PTSD, and the Board does not dispute 
that fact.  Pursuant to 38 C.F.R. § 3.304(f), the first 
element is therefore met which is a current and clear 
diagnosis of PTSD.

The second element of 38 C.F.R. § 3.304(f) regards whether 
there is a recognizable stressor.  If the veteran was not a 
combat veteran, such as in this case, his claimed stressors 
are insufficient standing alone and must be corroborated by 
credible evidence, not to include after the fact medical- 
nexus evidence. See Doran, 6 Vet. App. at 283, 289; Moreau, 9 
Vet. App. at 389, 395.  In the instant case, the appellant 
has maintained that during service, he had to stand guard at 
the Berlin Wall.  He further indicates that while he was in 
the military, he was on a ship going into combat and that 
he had to fire rounds at that time.  However, the Board notes 
that in the appellants November 1997 hearing, the appellant 
stated that he could not remember the name of the battleship.  
(T.2).  Moreover, the appellant further testified that the 
ship was sailing close to Vietnam, but he also reported that 
the ship might have been in the Caribbean.  (T.2).  In 
addition, the Board obverses that, as previously stated, the 
appellants DD Form 214, Report of Separation From Active 
Duty, shows that the appellant did not have any foreign 
and/or sea service during his period of active duty.  
Furthermore, the appellants personnel records are also 
negative for any evidence that the appellant participated in 
combat or served outside of the United States.  

In the appellants November 1997 hearing, the appellant 
testified that while he was in the National Guard, he was 
sent to Cuba.  (T.2).  In addition, the appellant stated that 
in 1984, during his service with the National Guard, he 
suffered injuries after witnessing an explosion.  (T.5).  
However, the appellant indicated that he could not remember 
the name of his guard unit.  (T.7).  The appellant also 
submitted an August 1996 statement and a July 1997 statement, 
both from Mr. M.S., in support of his contentions regarding 
the 1984 explosion.  According to the appellant, in light of 
the above experiences, he developed PTSD.  However, the Board 
notes that the appellants March 1974 separation examination 
shows that at that time, the appellant was clinically 
evaluated as normal for psychiatric purposes.  In addition, 
in the appellants National Guard service records, in 
September 1984, March 1988, and in February 1992, the 
appellant underwent examinations.  In all of the examination 
reports, in response to the question as to whether the 
appellant had ever had or if he currently had frequent 
trouble sleeping, depression or excessive worry, and/or 
nervous trouble of any sort, the appellant responded no.  
Moreover, the examination reports also show that at the time 
of each examination, the appellant was clinically evaluated 
as normal for psychiatric purposes.  Furthermore, in regards 
to the appellants contention that he witnessed an explosion 
in 1984 while he was in the National Guard, in the 
appellants March 1997 VA examination, the appellant stated 
that there was no evidence of that incident in his record 
because he was forced to sign a statement that [he] was not 
even there.  The examiner noted that when he asked the 
appellant why he was forced to sign a false statement, the 
appellant indicated that there had been a conflict between 
him and his Sergeant.  The appellant reported that he could 
not remember the full names of the other individuals involved 
in the incident, and that he was unable to remember other 
specific details of the event.

In light of the above, the Board finds that there is no 
credible supporting evidence that the appellants claimed in-
service stressors actually occurred.  The Board notes that 
the appellants own statements cannot, as a matter of law, 
establish the occurrence of non-combat stressors.  Dizoglio, 
9 Vet. App. at 166.  Moreover, lay statements submitted in 
support of the appellants claim are probative but not 
conclusive of any specific stressors alleged by the appellant 
in service.  As detailed above, the record of evidence does 
not verify that the appellant engaged in combat, and there is 
no credible evidence that his claimed non-combat stressors 
actually occurred, as required by 38 C.F.R. § 3.304(f) and VA 
MANUAL M-21-1, Part VI, 7.46(c).  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.

The Board observes that in this case, there are several 
diagnoses of PTSD.  Moreover, in Dr. D.C.K.s May 1997 
statement, Dr. K. indicated that the appellant carried a 
diagnosis of PTSD in his PTSD clinic at the Little Rock VAMC, 
and that in his opinion, the appellant was entitled to 
compensation for what he believed was a service-connected 
disorder.  Thus, Dr. K.s statements, in essence, provide a 
nexus between the appellants PTSD and his claimed in-service 
stressors.  However, the Board notes that credible supporting 
evidence of the actual occurrence of the in-service stressors 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau, 9 Vet. App. at 396.  In addition, the 
Board notes that in the appellants March 1997 VA 
examination, although the appellant was diagnosed with 
chronic PTSD, the examiner stated that the appellant had a 
significant history of childhood abuse of both a physical and 
sexual nature, and that abuse of that nature, particularly 
when it occurred early in life, could make one more 
vulnerable to the effects of subsequent stressors.  According 
to the examiner, those stressors could create PTSD 
independent of other life experiences.  The examiner further 
noted that upon a review of the appellants medical record, 
in July 1995, a staff psychologist at the Little Rock VAMC 
diagnosed the appellant with PTSD, but the VA psychologist 
also indicated that the appellants PTSD was secondary to 
many civilian traumas.  The Board notes that in the 
appellants January 1997 psychological evaluation, which was 
conducted at the Little Rock VAMC, the appellant stated that 
he was raped twice at knife-point in childhood.  He indicated 
that at present, he still had nightmares and intrusive 
thoughts about those events and that those events were the 
principal source of his PTSD.  

The Board further notes that in the appellants March 1997 VA 
examination, the examiner stated that the appellants test 
results from the MMPI-2, MCM-II, and the Trauma Symptom 
Inventory tests were all invalid because the appellants 
pattern of responding showed extreme overreporting 
psychopathology.  The examiner indicated that it was possible 
that the appellants high scores indicated that he was 
attempting to present himself as especially symptomatic.  
Furthermore, upon mental status evaluation, the examiner 
reported that there was no evidence of psychological 
disorganization.  According to the examiner, the fact that 
there was no evidence of psychological disorganization 
supported the fact that the appellants elevated validity 
scales on the testing were the result of his overreporting of 
psychopathology.  Therefore, although the examiner diagnosed 
the appellant with PTSD, the examiner stated that given the 
appellants reported abusive background, while the stressors 
that he reported could have been sufficient to produce PTSD, 
it was also very possible that the PTSD resulted from 
civilian trauma.  The examiner indicated that the appellants 
reported service stressors continued to be unverified and the 
appellant was unable to provide specific information which 
would have allowed verification.  According to the examiner, 
the appellants testing results tended to support an attempt 
on the appellants part to present himself as more seriously 
disturbed than what he really was.

As previously noted, the appellant has a diagnosis of PTSD.  
However, the appellant cannot be service-connected for PTSD 
where the evidence does not support any verifiable inservice 
noncombat related stressor.  The criteria for service 
connection for PTSD, therefore, have not been met in this 
case.  The Board is not required to accept the appellants 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the appellants reported 
service medical history for purposes of treatment and 
diagnosis.  See Cohen, 10 Vet. App. at 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

As demonstrated by the evidence discussed above, the 
appellants account of incidents occurring during his period 
of time in the military have not been verified and no 
credible evidence has otherwise been presented to support the 
occurrence of the inservice stressors.  An alleged link set 
forth by various examiners between the claimed stressors and 
service is not in and of itself sufficient to grant service 
connection for PTSD.  While in this case, medical evidence 
establishing a clear diagnosis of PTSD is present, credible 
supporting evidence that the claimed inservice stressors 
occurred is not.  As such, the appellants claim for service 
connection for PTSD therefore fails on the bases that all 
three elements required for such a showing under 38 C.F.R. § 
3.304(f) have not been met, and that the preponderance of the 
evidence is against the claim of service connection for PTSD.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
